DETAILED ACTION
Remarks
The instant application having Application No. 16/700,498 filed on December 02, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-4 and 7-22 are allowed.  Claims 1-4 and 7-22 are allowed again since the information disclosure statement (IDS) submitted on January 31, 2022 did not affect the scope of the invention.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 was filed after the mailing date of the Notice of Allowance on August 4, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Statement of Reasons for Allowance
The following is an Examiner’s Statement of Reasons for the indication of allowance:  Claims 1-4 and 7-22 are allowed again since the information disclosure statement (IDS) submitted on January 31, 2022 with RCE.  The content of the IDS did not affect the scope of the invention.  Therefore, Examiner’s Statement of Reasons for the allowance is the same as that of the previous allowance dated August 4, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168